Citation Nr: 0917192	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for discectomy and 
fusion, C5-C6, with plate placement with cervical spondylosis 
and strain.

2.  Entitlement to service connection for leg neuralgias, as 
secondary to discectomy and fusion, C5-C6, with plate 
placement with cervical spondylosis and strain.

3.  Entitlement to service connection for bone spurs with 
scarring, as secondary to discectomy and fusion, C5-C6, with 
plate placement with cervical spondylosis and strain.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Sioux 
Falls, South Dakota, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2008, the Board remanded the 
claims for additional development.

In September 2006, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The issues of entitlement to service connection for 
discectomy and fusion, C5-C6, with plate placement with 
cervical spondylosis and strain, leg neuralgias, and bone 
spurs with scarring are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Hepatitis C was not present in service and is not 
otherwise related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in August 2005.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background

In this case, the Veteran's service treatment records are 
negative for any signs, symptoms, or diagnoses of hepatitis 
C.  The Department of Defense Form 214 shows that the 
Veteran's military occupational specialty was unit and 
organizational supply clerk.

A private emergency room record from August 1993 indicates 
that the Veteran had hepatitis in the past.  The Veteran 
stated that he was uncertain what type he had but said that 
he was only sick for a few weeks.  A private medical 
consultation report dated August 1993 indicates that the 
Veteran had hepatitis with jaundice in 1983.

During a June 1999 VA hepatitis C screening, the Veteran gave 
a negative response.  It was noted that no further follow-up 
was necessary.  Another VA treatment record from May 2001 
reveals that the Veteran tested positive for hepatitis C 
through polymerase chain reaction testing.  It was noted that 
the Veteran drank two cans of beer a day.  At that time he 
denied any knowledge of how or where he could have contracted 
the hepatitis virus.  He did report having multiple cuts and 
nicks on his arms due to his work as a sheet metal worker.  A 
December 2001 VA note shows that the Veteran drank a six-pack 
of beer a day.

Private treatment records from September 2002 state that the 
Veteran tested positive for hepatitis C antibodies.  It was 
noted that the Veteran reported having hepatitis C since 
1983.  Another private record from October 2002 reveals that 
the Veteran drank a six-pack of beer a day.  A February 2003 
private medical record indicates that the Veteran had been 
recently diagnosed with hepatitis C which was secondary to 
old drug abuse 24 years ago.  It was noted that the Veteran 
knew he was hepatitis positive in the past.

On VA examination in August 2003, the examiner notes that the 
Veteran had hepatitis C from the 1980s when he used 
intravenous drugs.  It was observed that the Veteran had a 
history of alcoholism and drank three beers a day.

The Veteran stated in July 2005 that a VA physician told him 
that his hepatitis C could have originated in military 
service.

In August 2005, the Veteran underwent a liver biopsy at a VA 
facility.  Following the biopsy, a diagnosis of hepatitis C 
was given.

In his notice of disagreement dated November 2005, the 
Veteran claims that he was exposed to hepatitis C due to 
unsanitary use of air guns for immunizations administered 
while he was on active duty.  He observed blood on the arms 
of other soldiers during immunizations with no precautions 
taken to prevent exposure to others of blood or body fluids.

During a phone interview with RO personnel in April 2006, the 
Veteran denied all risk factors for hepatitis.

On VA examination in April 2006, the Veteran stated that he 
was diagnosed with hepatitis C sometime in the 1990s.  He 
said he had never received treatment for hepatitis.  He 
denied receiving any blood transfusions prior to 1992, past 
or present intravenous drug use, exposure to blood or 
accidental needle punctures, hemodialysis, tattoos, body 
piercings, and intranasal cocaine use.  He stated that he had 
not had any sexually transmitted diseases, but he previously 
had unprotected sex with several people.  It was noted that 
the veteran had a long history of alcohol abuse which started 
at age 18.  The Veteran informed the examiner that he felt 
his hepatitis C was the result of the use of an air gun used 
for inoculations while he was on active duty.  The examiner 
reviewed the claims file and available records.  The examiner 
commented that a prior physician noted that the Veteran had 
used IV drugs in the past, but the Veteran currently denied 
any drug use.  It was noted that there was no scientific 
evidence to support the idea that the Veteran was exposed to 
hepatitis C by an inoculation gun while in the military.  The 
examiner opined that it was less than likely that the 
Veteran's hepatitis C was related to his military service.

A VA nurse's note from July 2006 indicates that the Veteran 
had given up drinking and had not had alcohol in the previous 
year.  A VA nurse practitioner wrote in October 2006 that the 
idea that air guns exposed people to hepatitis was not a new 
thought, and it was as likely as not that an air gun did 
contribute to the Veteran's hepatitis C.

During the Veteran's September 2006 hearing before the 
undersigned Veterans Law Judge, he stated that during basic 
training, his whole platoon lined up to get shots in both 
arms.  He observed three soldiers flinch and bleed when 
receiving inoculations from the air gun.  He said that he had 
blood from other men on his arm from the end of the air gun, 
and he said that was how he contracted hepatitis.  He said 
that since that time, he had not had contact with other 
people's blood products.  He stated that he had a ligament 
replacement done on his right ankle in 1981, but he did not 
have a blood transfusion at that time.  He indicated that he 
had never used drugs in his life.  He also stated that a VA 
nurse practitioner said that his hepatitis could have been 
caused by immunizations in the military.  Additionally, he 
said that he had no private medical care for major medical 
problems other than ankle surgery from 1973 through the mid 
1990s.
Analysis

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.

It was concluded in FL 04-13 that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible", notwithstanding the lack of any 
scientific evidence so documenting.  It noted that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the hepatitis C.

The Veteran has asserted that his currently-diagnosed 
hepatitis C is the result of inoculations with an air gun 
during his active duty service.  As noted above, an 
October 2006 note from a VA nurse practitioner supports the 
Veteran's contention.  However, a close examination of the 
October 2006 note reveals that the nurse practitioner did not 
include a full discussion of all modes of transmission of 
hepatitis C.  In particular, the nurse did not discuss either 
the February 2003 private medical record which states that 
the Veteran was diagnosed with hepatitis 24 years previously 
as the result of drug use or the VA examination from 
August 2003 which states that the Veteran had hepatitis C 
from the 1980s when he used intravenous drugs.  No scientific 
basis was given for the examiner's opinion.  As the 
October 2006 opinion was given without a discussion of all 
modes of transmission of hepatitis C or the Veteran's other 
medical records to include the February 2003 private medical 
record and the August 2003 VA examination report, the Board 
finds the October 2006 nurse practitioner's opinion to be of 
less persuasive value.

More persuasive is the April 2006 VA examiner's report which 
concludes that the Veteran's hepatitis C was less than likely 
related to his military service.  This examiner reviewed and 
commented on the Veteran's medical records.  He noted the 
treatment records which indicated that the Veteran's 
hepatitis was the result of prior drug use and observed that 
the Veteran currently denied drug use.  He discussed the 
theory that the Veteran was exposed to hepatitis C through 
inoculation with an air gun while on active duty and stated 
that there was no scientific evidence to support that theory.  
As he reviewed and commented on the prior private and VA 
medical opinions concerning the Veteran's hepatitis in 
addition to a discussion of the Veteran's contention that his 
hepatitis C is the result of an air gun inoculation, the 
Board finds the April 2006 VA examination report persuasive 
that the Veteran's currently-diagnosed hepatitis C is not a 
result of any event from his active duty.  Without 
persuasive, competent evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury, service connection cannot be granted.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

With respect to the veteran's own contentions that his 
hepatitis C was caused during his active duty, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that hepatitis 
C was caused by service that ended in 1973.  In this case, 
when the Veteran's service treatment records (which are 
negative for any signs, symptoms, or diagnoses of hepatitis 
C), and his post-service treatment records are considered 
(which indicate that the Veteran's hepatitis C is not a 
result of his active service [see VA examination report from 
April 2006]), the Board finds that the persuasive medical 
evidence of record outweighs the Veteran's contentions that 
he has hepatitis C that is related to his service.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

In this case, the Veteran asserts that he incurred a 
discectomy and fusion, C5-C6, as the result of two in-service 
incidents.  He described these incidents in his 
September 2006 hearing before the undersigned Veterans Law 
Judge.  First, he said that a large man came into the 
barracks swinging a sledgehammer handle.  He said that he 
turned to get out of the man's path, and the man hit him in 
the head with the sledgehammer handle.  He stated that he 
woke up in a Jeep on the way to the aid station and received 
four or five stitches in the top of his head.  He said that 
at the time he was assigned to the First 48th Infantry in 
Gilhausen, Germany.  The Board notes that an October 1971 
service treatment note indicates that sutures were removed 
from the Veteran's head.

Second, the Veteran states he was involved in an automobile 
accident in the spring of 1973.  He said that at the time 
there was an alert.  He indicated that the Army had leased a 
Volkswagen van to haul paperwork back and forth to Frankfort.  
He said that another soldier who had been drinking was 
driving the van, and the Veteran was a passenger.  The 
drunken soldier ordered the Veteran to let him drive, and the 
driver flipped the van.  He said that the military police 
hauled the wrecked vehicle back to the base.

The Board notes that in July 2005, the RO requested a line-
of-duty determination for the Veteran's automobile accident 
and was informed through official channels that no line-of-
duty determination was on file.  However, it does not appear 
that any other efforts have been made to attempt to verify 
the Veteran's account of the accident.  On remand, the AMC/RO 
should attempt to verify, through official sources, the 
Veteran's two claimed in-service incidents.

As the Veteran is claiming that his leg neuralgias and bone 
spur are secondary to the discectomy and fusion, C5-C6, the 
Board finds that these issues are inextricably intertwined 
and must be remanded and readjudicated after the development 
for the issue of service connection for the discectomy and 
fusion, C5-C6, has been completed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran 
an additional opportunity to present 
specific information on his claimed in-
service neck injuries, including when the 
injuries occurred, where the injuries 
occurred, and any other particulars that 
may aid in confirming his claim.

2.  Thereafter, the AMC/RO is to compile 
all information, including any statements 
provided by the Veteran and submit this 
information to appropriate sources in an 
attempt to verify events related to the 
Veteran's claims.  

3.  Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific in-service 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  The Veteran 
should be notified of these 
determinations and afforded the 
opportunity to respond.

4.  If, and only if, at least one of the 
Veteran's claimed in-service neck 
injuries is verified, the Veteran should 
be scheduled for examination by an 
appropriate VA examiner for an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that his discectomy and 
fusion, C5-C6 is related to a verified 
event in service.  The examiner should be 
informed as to which of the specific 
claimed in-service events have been 
verified.  It is imperative that the 
examiner's attention be directed to the 
medical records pertaining to the 
cervical spine surgery as well as to the 
records compiled in conjunction with the 
Veteran's workers compensation and Social 
Security Disability claims, so that an 
informed opinion can be made, based on 
the entire record.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


